Citation Nr: 1043801	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-17 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent 
for a left shoulder disability for the period from October 1, 
2009, to the present. 

2.  Entitlement to an effective date earlier than October 1, 
2009, for the assignment of an increased rating of 30 percent for 
a left shoulder disability. 

3.  Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to August 
1982. 

This matter comes before the Board of Veterans' Appeals (Board) 
from September 2007 and May 2008 rating decisions of a Department 
of Veterans Affairs (VA) Regional Office (RO) that respectively 
denied the Veteran's claims for an increased rating for a left 
shoulder disability (status post left shoulder dislocation), 
rated as 20 percent disabling, effective June 28, 2002, and a 
TDIU.  In an October 2009 rating decision, the RO awarded a 
higher rating of 30 percent for the Veteran's left shoulder 
disability, effective October 1, 2009.  

In July 2010, the Veteran testified at a Central Office hearing 
before the undersigned Veterans Law Judge.  At that hearing, the 
Veteran submitted additional evidence in support of his appeal, 
accompanied by a waiver of RO consideration.  

The RO initially framed the Veteran's claim as a single issue of 
entitlement to an increased rating for a left shoulder 
disability.  However, the record shows that, after the Veteran 
perfected his appeal with respect to that issue, the RO granted a 
higher rating of 30 percent, effective October 1, 2009.  The 
Veteran then indicated that he wished to withdraw his appeal for 
an increased rating for the period since October 1, 2009, and 
requested that the effective date of his 30 percent rating be 
retroactively extended to July 2, 2007, the date of his increased 
rating claim.  Accordingly, the Board finds that the Veteran's 
left shoulder claim is more accurately characterized as 
presenting separate issues of entitlement to an increased rating 
and an earlier effective date, as shown on the title page of this 
decision. 

The issue of entitlement to a TDIU is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.
FINDINGS OF FACT

1.  In a written statement received in December 2009, the Veteran 
withdrew his claim for an increased rating for a left shoulder 
disability for the period since October 1, 2009.

2.  In an October 2002 rating decision, the RO awarded a 20 
percent rating for the Veteran's service-connected left shoulder 
disability, effective June 28, 2002.  The Veteran did not appeal 
that decision.

3.  The Veteran has not raised a claim of entitlement to revision 
of the October 2002 rating decision based upon clear and 
unmistakable error.

4.  On July 2, 2007, the RO received a claim of entitlement to an 
increased rating for a left shoulder disability.

5.  In a September 2007 rating decision, the RO continued a 20 
percent disability rating for a left shoulder disability, 
effective June 28, 2002. 

6.  In an October 2009 rating decision, the RO increased the 
Veteran's disability rating for a left shoulder disability, 
effective October 1, 2009.

7.  The competent evidence of record does not show that the 
Veteran was entitled to a 30 percent disability rating for his 
service-connected left shoulder disability for the period from 
July 2, 2006, to September 30, 2009.

8.  The evidence does not present an exceptional or unusual 
disability picture with such related factors as a marked 
interference with employment or frequent periods of 
hospitalization due to the Veteran's service-connected left 
shoulder disability so as to render impractical the application 
of the regular schedular standards.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the 
issue of entitlement to a rating in excess of 30 percent for a 
left shoulder disability for the period from October 1, 2009, 
have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2010).

2.  The criteria for an effective date earlier than October 1, 
2009, for the assignment of a 30 percent disability rating for a 
service-connected left shoulder disability have not been met.  38 
U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2010).

3.  The Veteran's left shoulder disability does not present such 
an exceptional or unusual disability picture as to warrant 
referral for extraschedular consideration.  38 C.F.R. 
§ 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b) (2010).  Withdrawal may be made by the appellant or by 
his authorized representative, except that a representative may 
not withdraw a substantive appeal personally filed by the 
appellant without his express written consent.  38 C.F.R. § 
20.204(c) (2010).

In May 2008, the Veteran submitted a VA Form 9, Appeal to Board 
of Veterans' Appeals, perfecting his appeal as to the issue of 
entitlement to an increased rating for a left shoulder 
disability, as identified in the April 2008 statement of the 
case.  A subsequent October 2009 rating decision granted a higher 
rating of 30 percent for that disability, effective October 1, 
2009.  However, as that grant did not represent a total grant of 
benefits, the claim for increase remained on appeal.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

The Veteran thereafter submitted a written statement, received in 
December 2009, in which he requested an earlier effective date 
for the assignment of a 30 percent rating and indicated that he 
wished to withdraw his appeal regarding an increased rating for 
the period since October 1, 2009.  The Board finds that the 
Veteran's statement satisfies the requirements for the withdrawal 
of a substantive appeal with respect to that issue.  Tomlin v. 
Brown, 5 Vet. App. 355 (1993). 

As the appellant has withdrawn his appeal, there remains no 
allegation of errors of fact or law for appellate consideration 
concerning this issue.  The Board, therefore, has no jurisdiction 
to review the Veteran's claim for an increased rating for a left 
shoulder disability for the period since October 1, 2009, and 
must dismiss that issue.  §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) 
(2010).  

Earlier Effective Date for an Increased Rating for a Left 
Shoulder Disability

The Veteran contends that he is entitled to an effective date 
earlier than October 1, 2009, for the award of a 30 percent 
rating for his left shoulder disability.  While the claim could 
also be viewed as the continuation of the increased rating claim, 
the Board finds that the analysis will be the same and has 
reviewed the claim as a claim for an earlier effective date for 
increase.

The effective date for the grant of service connection based upon 
an original claim, a claim reopened after final disallowance, or 
a claim for increase is either the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; otherwise 
it will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2010).  

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a belief 
in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris, may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year after the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155 (2010); Norris v. West, 
12 Vet. App. 413 (1999).

The provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes the 
claim, provided also that the claim is received within one year 
after the increase.  In such cases, the Board must determine 
under the evidence of record the earliest date that the increased 
rating was ascertainable.  Hazan v. Gober, 10 Vet. App. 511 
(1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-
98, 63 Fed. Reg. 56705 (1998).

Significantly, the Veteran did not appeal the October 2002 rating 
decision that awarded a 20 percent rating for his service-
connected left shoulder disability.  Nor has he alleged that 
decision was clearly and unmistakably erroneous.  Johnston v. 
Nicholson, 421 F.3d 1285 (Fed. Cir. 2005); Canady v. Nicholson, 
20 Vet. App. 393 (2006).

In a September 2007 rating decision, the RO continued a 20 
percent rating for the Veteran's left shoulder disability.  The 
RO then issued an October 2009 rating decision increasing the 
Veteran's rating from 20 percent to 30 percent, effective October 
1, 2009.  That award was based on an October 2009 VA examination 
in which the RO determined that the Veteran's left shoulder 
disability first demonstrated an increase in severity sufficient 
to warrant a 30 percent rating under the applicable diagnostic 
criteria.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2010).

The Veteran contends that the 30 percent rating should be 
effective July 2, 2007, the date that he filed a claim for an 
increased rating.  

In determining whether the Veteran is entitled to an earlier 
effective date, the Board must first address whether there were 
any communications dated prior to October 1, 2009, which may be 
interpreted as either formal or informal claims for an increased 
rating.  

Following the RO's October 2002 rating decision granting a 20 
percent rating for a left shoulder disability, the first 
correspondence relating to that service-connected condition was 
the Veteran's July 2, 2007, increased rating claim.  The Veteran 
does not contend, and the evidence of record does not otherwise 
show, that he submitted a formal or informal claim for an 
increased rating prior to that date.  Therefore, the Board finds 
that July 2, 2007, is the earliest date on which a claim for an 
increased rating was received. 

The next question before the Board is whether, based upon the 
evidence of record, it is factually ascertainable that the 
Veteran's left shoulder disability increased in severity in the 
one year prior to the receipt of his July 2, 2007, claim.  
Accordingly, the Board must consider the period from July 2, 
2006, to September 30, 2009, in determining whether a 30 percent 
rating was warranted based on the July 2, 2007, claim for 
increase.  Any ascertainable increase occurring prior to July 
2006 would require that the effective date be the date of the 
Veteran's July 2007 claim, while an ascertainable increase 
following the July 2, 2007, claim would result in an effect date 
of the date of the ascertainable increase.  38 C.F.R. § 3.400 
(o)(2) (2010).  

As a procedural matter, the Board observes that the Veteran's 
earlier effective date claim is tantamount to a claim for an 
increased rating for the period prior to October 1, 2009.  Thus, 
the Board will now apply the framework for increased rating 
claims in considering whether the Veteran's left shoulder 
disability met the criteria for a 30 percent rating for the 
period from July 2, 2006, to September 30, 2009.

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with the criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. 
§ 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 
(2010).  However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  38 C.F.R. §§ 4.40, 4.45 (2010); Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45 
(2010).  For the purpose of rating disability from arthritis, the 
shoulder is considered a major joint.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When a limitation of motion rating 
would be 0 percent under a limitation of motion code, but there 
is at least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2010).  Diagnostic Code 5010, used 
for rating traumatic arthritis, directs that the rating of 
arthritis be conducted under Diagnostic Code 5003, which states 
that degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When, however, 
the limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to each 
such major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2010).  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more major 
joints or two or more minor joint groups, will warrant a rating 
of 10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint groups 
with occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings cannot be combined with 
ratings based on limitation of motion of the same joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2010).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  Disability from neurological 
disorders is rated from 10 to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With partial 
loss of use of one or more extremities from neurological lesions, 
rating is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  38 C.F.R. § 4.120 
(2010).

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2010).

Pursuant to VA's Schedule for Rating Disabilities, the RO 
determined that, for the period prior to October 1, 2009, the 
Veteran's left shoulder disability warranted a 20 percent rating 
under Diagnostic Codes 5203-5202.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5202 
contemplates other impairment of the humerus, while Diagnostic 
Code 5203 pertains to impairment of the clavicle or scapula.  38 
C.F.R. § 4.71a, Diagnostic Codes 5202, 5203 (2010).  
Additionally, Diagnostic Code 5203 provides that impairment of 
the clavicle or scapula may be rated on impairment of function of 
the contiguous joint.  Therefore, Diagnostic Code 5201, the 
diagnostic code pertaining to limitation of motion of the arm, is 
also applicable to the Veteran's claim.  38 C.F.R. § 4.71a 
(2010).

Other potentially applicable diagnostic codes include 5003 
(degenerative arthritis), 5010 (traumatic arthritis), and 5200 
(ankylosis of the scapulohumeral articulation).  38 C.F.R. §§ 
4.71a (2010).  However, as the Veteran was already in receipt of 
a compensable rating based on limitation of motion throughout the 
relevant appeals period, neither Diagnostic Code 5003 nor 5010 
may serve as a separate basis for an increased rating.  38 C.F.R. 
§ 4.71a, DCs 5003, Note (1) (2010).  

The Veteran has not contended, and the evidence of record does 
not otherwise show, that his left shoulder disability was 
productive of ankylosis of the scapulohumeral articulation.  
Accordingly, the criteria pertaining to that condition are not 
applicable.  38 C.F.R. § 4.71a, DC 5200 (2010).

As the record shows that the Veteran was diagnosed with a torn 
rotator cuff, the diagnostic criteria governing muscle injuries 
are for application.  38 C.F.R. § 4.73 (2010).  

Additionally, the Board is mindful of the Veteran's contentions 
that his left shoulder disability was productive of neurological 
symptoms during the period prior to October 1, 2009.  Therefore, 
the Board will also consider whether he is entitled to a higher 
rating under Diagnostic Codes 8510 and 8511, which contemplate 
paralysis of the upper and middle radicular group nerves.  
38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8511 (2010).  However, 
as there is no evidence of impairment of the lower radicular 
group nerves, which affect the wrist and fingers, the diagnostic 
criteria pertaining to those nerves are not for application.  
38 C.F.R. § 4.124a, Diagnostic Codes 8512 (2010).  

The above diagnostic codes provide different ratings for the 
major and minor arm. In this case, the clinical evidence shows 
that the Veteran is right handed and, thus, his left shoulder 
will be rated under the criteria for the minor arm.  38 C.F.R. 
§ 4.69 (2010).

Normal forward flexion of the shoulder is from 0 to 180 degrees, 
normal abduction is from 0 to 180 degrees, and normal internal 
and external rotation is from 0 to 90 degrees.  Forward flexion 
and abduction to 90 degrees amounts to "shoulder level."  
38 C.F.R. § 4.71, Plate I (2010).

The Board now turns to the relevant diagnostic criteria.  Under 
Diagnostic Code 5202, a 20 percent rating is assigned for the 
minor arm where there are frequent recurrent episodes of 
dislocation of the minor scapulohumeral joint with guarding of 
arm movements only at the shoulder level; or where there is 
malunion of the humeral head with moderate or marked deformity.  
A 40 percent rating is warranted if there is fibrous union of the 
humerus.  Higher ratings of 50 percent and 70 percent rating are 
warranted based upon evidence of nonunion of the humerus (false 
flail joint) or impairment of the humerus with loss of head 
(flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2010).  

The pertinent evidence of record includes VA and private 
treatment records, Social Security Administration (SSA) records, 
VA examinations dated in August 2007 and July 2008, and the 
Veteran's lay statements and testimony.

The Veteran's SSA records show that he filed a claim for 
disability benefits based on shoulder and hip problems, which was 
denied in a March 2007 decision.  The Veteran's request for 
reconsideration was also denied in a July 2007 letter decision.

The record thereafter shows that, on VA examination in August 
2007, the Veteran reported a history of chronic left shoulder 
problems arising from a 1980 in-service football injury, which 
required reconstructive surgery and ultimately led to his 
discharge from the military.  Significantly, he stated that his 
left shoulder symptoms had worsened in recent months after he 
dislocated his shoulder.  He described his current shoulder pain 
as "constant" in nature and rated it as a 3 on a scale of 1 to 
10.  The Veteran also complained of chronic left shoulder 
instability, manifested by recurrent joint dislocation.  However, 
he denied any flare-ups of shoulder pain.  

Additionally, the Veteran reported that his symptoms were 
exacerbated by overhead lifting and that, as a result, he had 
begun to limit his activities.  He stated that his left shoulder 
problems also interfered with his ability to sleep.  In terms of 
occupational functioning, the Veteran indicated that he was 
currently unemployed, but conceded that that his lack of a job 
"had more to do with his [nonservice-connected] hip condition" 
than his left shoulder.  He further acknowledged that, while he 
took Oxycodone for generalized joint pain, that medication had 
been prescribed to treat his hip condition.  In terms of 
additional treatment, the Veteran stated that he took over-the-
counter painkillers and received physical therapy.  However, he 
denied any use of injection-based therapy or assistive devices to 
treat his left shoulder disability.

On clinical examination, the Veteran displayed tenderness to 
palpation over his anterior glenohumeral joint and slightly 
diminished 4/5 strength in his left supraspinatus muscle.  He 
also exhibited "significant" left shoulder instability on an 
apprehension test.  However, his impingement sign was negative 
and no tenderness, warmth, effusion, erythema, or crepitus was 
found in his acromioclavicular joint.  

Range of motion testing revealed abduction to 90 degrees, flexion 
to 120 degrees, external rotation to 90 degrees and internal 
rotation to 20 degrees.  Pain was shown on the ends of abduction, 
flexion, and rotation and was noted to occur throughout internal 
rotation and to be especially severe with respect to that 
particular motion.  

Contemporaneous X-rays were negative for any evidence of 
dislocation, significant bony abnormalities, or degenerative 
changes.  Based on the results of the examination, the VA 
examiner diagnosed the Veteran with chronic left shoulder 
instability.

On a follow-up VA examination in January 2008, the Veteran 
complained of worsening shoulder pain, which he now rated as 7 
out of 10 in terms of severity.  Additionally, the Veteran 
reported that, since his prior examination, he had begun 
experiencing painful flare-ups, which occurred mainly at night at 
a frequency of three to four times per week and lasted an average 
of one to two hours.  The Veteran also reported a "sense of 
locking" with abduction and external rotation, along with a 
"progressively increasing sense of impending dislocation" on 
all ranges of motion.  However, the Veteran acknowledged that he 
had not actually experienced any shoulder dislocations since his 
prior August 2007 VA examination.  He indicated that his left 
shoulder pain and instability were aggravated by weather changes 
and lying down, adding that his symptoms now interfered 
considerably with his ability to sleep and perform overhead 
motions.  However, he denied that those symptoms had any 
significant impact on his daily living activities.  In terms of 
occupational impairment, the Veteran indicated that, while he was 
still unemployed, this was due "a different comorbid 
condition," specifically his hip disability.  Significantly, the 
Veteran also stated that he was interested in VA vocational 
rehabilitation training and added that his left nondominant and 
right dominant shoulders did not preclude participation in such 
training or in other work opportunities. 

On range of motion testing, the Veteran demonstrated abduction to 
90 degrees, with pain after 40 degrees, flexion to 130 degrees, 
with pain after 105 degrees, and pain-free internal rotation to 
90 degrees.  He attempted to perform external rotation, but was 
unable to complete that motion due to feelings of pain and 
impending dislocation.  He was also unable to scratch the back of 
his head and back with his left arm.

As on the August 2007 examination, the Veteran was found to have 
significant instability in his left shoulder, as assessed on an 
apprehension test, and an absence of tenderness, warmth, 
effusion, erythema, and crepitus in his acromioclavicular joint.  
He also displayed tenderness to palpation over the anterior 
glenohumeral joint and diminished 4/5 supraspinatus muscle 
strength secondary to pain in that joint.  In contrast with his 
prior examination, however, the Veteran now tested positive for 
shoulder impingement.  Additionally, a review of his most recent 
X-rays revealed mild degenerative joint disease at the 
glenohumeral and acromioclavicular joints.  No other 
abnormalities were found.

Subsequent VA and private medical records show intermittent 
outpatient treatment for left shoulder pain and instability.  
Most notably, those records show that the Veteran was afforded a 
March 2008 Magnetic Resonance Imaging (MRI) examination, which 
revealed a partial thickness in the distal supraspinatus tendon 
and diffuse degenerative changes in the glenohumeral and 
acromioclavicular joints.  Those MRI findings were noted to be 
consistent with a diagnosis of a rotator cuff injury, impingement 
syndrome, and degenerative joint disease of the right shoulder.

The record thereafter shows that, in written statements and 
testimony before the Board, the Veteran asserted that, for the 
two years prior to his receipt of a 30 percent rating, his left 
shoulder disability was productive of chronic pain, which was 
alleviated through prescription medication and the use of a 
sling.  He also reported that his condition interfered with his 
ability to work as a painter and drywall contractor, perform 
household chores, and lift objects with his left arm.  In 
addition, his spouse testified that, during the period prior to 
October 1, 2009, the Veteran occasionally required assistance 
with dressing and grooming himself.  However, the Veteran 
acknowledged that the overall functional impairment associated 
with his left shoulder disability was mitigated by the fact that 
he retained complete use of his dominant right arm.

Additionally, the Board notes that, at his July 2010 hearing, the 
Veteran submitted a copy of a June 2010 MRI examination report 
showing that his left shoulder disability was now productive of 
supraspinatus muscle tears and mild to moderate degenerative 
changes involving the acromioclavicular and glenohumeral joints.  
He also submitted general medical literature from an Internet 
source pertaining to MRI arthrographic examinations.  However, 
the Veteran did not expressly contend that either the recent MRI 
examination report or the medical literature had any bearing on 
the earlier effective date claim.  In any event, an earlier 
effective date for the assignment of a disability rating is 
determined by evidence dated prior to the effective date 
currently assigned.  Accordingly, the Board finds that the June 
2010 MRI examination report, which addressed the Veteran's level 
of disability subsequent to the award of his 30 percent rating, 
cannot be the basis of an earlier effective date for an increased 
rating.  Moreover, as the newly received medical literature was 
not accompanied by a medical opinion and does not pertain to the 
facts and circumstances surrounding this particular case, the 
Board finds that it, too, is not probative to the issue of 
whether an earlier effective date is warranted for the Veteran's 
left shoulder disability.  Sacks v. West, 11 Vet. App. 314 (1998) 
(medical treatise evidence that does not specifically opine to 
the particular facts of the appellant's case holds little 
probative value). 

Based on a careful review of the pertinent evidence of record, 
the Board finds that the Veteran's left shoulder disability did 
not demonstrate an increase in severity sufficient to warrant 
assignment of a 30 percent rating prior to October 1, 2009.   

The Board acknowledges that, during his October 2007 and January 
2008 VA examinations, the Veteran complained of recurrent 
shoulder dislocation.  However, that symptom is expressly is 
contemplated in the Diagnostic Code 5202 criteria for a 20 
percent rating, which the Veteran was assigned throughout the 
relevant appeals period.  The evidence of record during this 
period did not show that his left shoulder disability was 
productive of symptoms, such as fibrous or nonunion of the 
humerus or impairment of that joint with loss of head (flail 
shoulder), which would warrant a higher rating under Diagnostic 
Code 5202.  Accordingly, the Board finds that the Veteran's 
service-connected shoulder disability did not meet the criteria 
for a rating in excess of 20 percent under that diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2010).  

Nor did his disability warrant a higher evaluation under 
Diagnostic Code 5203, as the maximum rating for impairment of the 
clavicle or scapula is 20 percent.  38 C.F.R. § 4.71a, DC 5203.  
However, impairment of the clavicle or scapula may also be rated 
under Diagnostic Code 5201, which contemplates impairment of 
function of the contiguous joint.  Under that diagnostic code, a 
20 percent rating is warranted where there is limitation of 
motion of the minor arm at shoulder level; or midway between the 
side and shoulder level.  A 30 percent rating is warranted only 
if motion is limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2010).

On his October 2007 and January 2008 VA examinations, the 
Veteran's ranges of motion were shown to be no worse than 90 
degrees abduction, 120 degrees flexion, and 20 degrees internal 
rotation, with pain.  Moreover, while mindful that external 
rotation testing was not completed during the January 2008 VA 
examination, the Board considers it significant that, on his 
prior examination, the Veteran was found to have 90 degrees 
external rotation.  For VA compensation purposes, normal forward 
flexion of the shoulder is from 0 to 180 degrees, normal 
abduction is from 0 to 180 degrees, and normal internal and 
external rotation is from 0 to 90 degrees.  Forward flexion and 
abduction to 90 degrees amounts to "shoulder level."  38 C.F.R. 
§ 4.71, Plate I (2010).  Thus, even taking into account the 
dictates of DeLuca v. Brown, 8 Vet. App. 202 (1995), the clinical 
findings during the relevant appeals period did not show that the 
Veteran's forward flexion and abduction were limited to 25 
degrees from his side.  In fact, on both the October 2007 and 
January 2008 VA examinations, the Veteran's forward flexion and 
abduction were found to be at shoulder level or higher, and even 
with limitation due to pain, neither motion was limited to 25 
degrees from the side.  Because those clinical findings most 
nearly approximate a 20 percent disability rating under 
Diagnostic Code 5201, the Board finds that an increased rating is 
not warranted under that diagnostic code.    

In light of the clinical evidence of a left rotator cuff tear, 
the Board has considered whether the Veteran was entitled to 
additional compensation under the rating criteria pertaining to 
muscle group injuries.  38 C.F.R. § 4.73 (2010).  However, 
separate ratings may not be awarded for joint and muscle group 
injuries because the evaluation of joints already includes 
consideration of weakened movement due to factors such as muscle 
injury.  38 C.F.R. § 4.45 (2010).  Accordingly, the assignment of 
separate ratings for limitation of motion and muscle injuries 
affecting the left shoulder would amount to impermissible 
pyramiding.  38 C.F.R. § 4.14 (2010).

However, if the Veteran satisfied the criteria for rating higher 
than 20 percent under any potentially applicable diagnostic code 
for muscle group injury affecting his left shoulder, the Board 
would apply that higher rating.  38 C.F.R. § 4.73, Diagnostic 
Codes 5301-5304 (2010).  However, the Board finds that the 
criteria for a 30 percent rating for a left shoulder muscle 
injury were not met at any time during the applicable rating 
period.  To warrant a 30 percent rating for a minor shoulder 
muscle injury, the Veteran would need to demonstrate that his 
left rotator cuff tear was productive of severe muscle 
disability, which, under the applicable VA regulations consists 
of a through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, or 
with shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of soft 
parts, intramuscular binding and scarring.  38 C.F.R. §§ 4.56, 
4.73, Diagnostic Codes 5301-5304 (2010).  Such a level of muscle 
disability has neither been contended nor shown.

The Board has also considered whether a higher rating was 
warranted under the diagnostic codes governing neurological 
impairment.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and character of 
the injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  
Disability from neurological disorders is rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  With partial loss of use of one or more 
extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis of 
the peripheral nerves.  38 C.F.R. § 4.124a (2010).  The term 
incomplete paralysis indicates a degree of lost or impaired 
function substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a 
(2010).

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2010).  

Diagnostic Codes 8510 and 8511 set forth the rating criteria for 
paralysis of the upper and middle radicular groups, and therefore 
neuritis and neuralgia of those nerves.  Complete paralysis of 
the those nerves is rated 70 percent for the major arm, and 60 
percent for the minor arm, and contemplates the complete loss or 
severe limitation of shoulder and elbow movements, with hand and 
wrist movements not affected, and the complete loss of abduction 
and rotation of the arm, flexion of the elbow, and complete loss 
or severe limitation of extension of the wrist.  Disability 
ratings of 20 percent, 40 percent, and 50 percent are assigned 
for incomplete paralysis which is mild, moderate, or moderately 
severe in degree, for the major arm, and are 20 percent, 30 
percent, and 40 percent, for the minor arm.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510, 8511 (2010).  Diagnostic Codes 8610 and 
8611 refer to neuritis of the upper and middle radicular group 
nerves, and Diagnostic Codes 8710 and 8711 refer to neuralgia of 
the upper and middle radicular nerves.  38 C.F.R. § 4.124a 
(2010).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55(a) (2010).  

The Board acknowledges that the Veteran's March 2008 MRI revealed 
evidence of a rotator cuff injury and associated impingement 
syndrome of the left shoulder.  Additionally, the Board is 
mindful that the October 2007 and January 2008 VA examination 
reports noted slightly diminished strength in the supranatus 
muscle, secondary to joint pain.  However, those symptoms of 
diminished motion and muscle weakness are contemplated in the 
diagnostic criteria governing impairment of the humerus.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.  The Veteran was 
assigned a 20 percent rating pursuant to Diagnostic Code 5202 for 
the period prior to October 1, 2009.  Thus, the Board may not 
award a separate rating for those same symptoms under Diagnostic 
Code 8610 or 8611 as to do so would constitute impermissible 
pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. 
§ 4.14 (2010).  Accordingly, the Board finds that a separate 
rating was not warranted for the Veteran's left shoulder 
peripheral nerve impairment to the extent that it affected the 
same function addressed under the diagnostic criteria pertaining 
to musculoskeletal disabilities.

Next, in weighing whether to assign a higher rating for any other 
neurological manifestations involving the Veteran's left shoulder 
disability, the Board considers it significant that neither the 
VA examination reports nor any of the other clinical evidence 
during the relevant appeals period showed that his condition was 
productive of nerve damage.  Moreover, the Veteran himself did 
not complain of neurological symptoms affecting his left 
shoulder.  Thus, the Board concludes that the evidence of record 
from July 2, 2006, to October 1, 2009, does not warrant the 
assignment of any additional rating for neurological impairment.  

The Board has considered whether a higher rating was warranted 
for the Veteran's left shoulder disability at any time from July 
2, 2006, to October 1, 2009.  Consideration has been given to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  The Board notes that, 
during his October 2007 VA examination, the Veteran expressly 
denied any specific flare-ups of left shoulder pain.  During his 
subsequent VA examination, he did report a recent history of 
painful flare-ups, but only in response to certain stimuli, such 
as weather changes and lying down.  Additionally, while the 
October 2007 and January 2008 examiners found evidence of 
instability and painful motion, both examiners indicated that no 
additional pain, weakened movement, excess fatigability, or 
incoordination was shown on repetitive use.  

Moreover, notwithstanding the Veteran's reports of impending left 
shoulder dislocation, he acknowledged at his January 2008 
examination that he had not actually experienced any recent 
dislocations.  Furthermore, while he consistently complained of 
chronic pain and functional impairment associated with his left 
shoulder disability, he acknowledged that his symptoms were 
alleviated through medication and the use of a sling.  In 
addition, while the Veteran and his spouse reported that his left 
shoulder disability was productive of functional impairment, the 
record shows that his periods of unemployment from July 2, 2006, 
to October 1, 2009, were primarily due to his nonservice-
connected hip condition and that he was able to perform 
occupational and household tasks using his dominant right arm.  
Accordingly, the Board finds that the functional effects of the 
Veteran's left shoulder disability did not go beyond those 
contemplated in the 20 percent rating assigned during the 
relevant appeals period.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

For the foregoing reasons, the Board finds that, prior to October 
1, 2009, the evidence does not show a factually ascertainable 
increase in disability commensurate with a rating of 30 percent.  
As the competent evidence of record does not show that the 
Veteran's left shoulder disability met the criteria for a 30 
percent rating prior to July 2, 2006, an earlier effective date 
for the 30 percent rating is not warranted and the Veteran's 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Consideration

The above determination is based on application of provisions of 
the VA's Schedule for Rating Disabilities.  However, the rating 
schedule also provides for exceptional cases involving 
compensation.  Ratings shall be based as far as practicable, upon 
the average impairments of earning capacity and the Secretary 
shall from time to time readjust the schedule of ratings in 
accordance with experience.  To accord justice, therefore, to the 
exceptional case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve an extra-schedular rating commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The governing 
norm in exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2010).  However, the Board finds in this case that 
the evidence does not show any exceptional or unusual disability 
picture.  The evidence does not show marked interference with 
employment or frequent periods of hospitalization as a result of 
the Veteran's left shoulder disability beyond that contemplated 
by the 20 percent rating assigned prior to October 1, 2009.  
Therefore, the Board finds that the application of the regular 
schedular standards has not been rendered impractical and that 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service is not warranted.

The Board acknowledges that the Veteran has indicated that his 
left shoulder disability impeded his ability to work during the 
period prior to October 1, 2009.  Additionally, he and his spouse 
have asserted that, throughout this period, he had difficulty 
performing household chores and daily living activities due to 
his service-connected disability.  Nevertheless, the Board 
considers it significant that, while the Veteran filed for SSA 
disability benefits in 2007, his SSA claim was denied and his 
occupational and functional limitations were attributed, at least 
in part, to a hip disability for which he is not service 
connected and which is not at issue in this appeal.  Moreover, 
his left shoulder disability was not shown to impact the function 
of his dominant upper extremity.  Furthermore, the Veteran 
expressly acknowledged that his service-connected condition did 
not prevent him from pursuing VA rehabilitation training or other 
employment opportunities.  Nor was there any clinical evidence 
indicating that his service-connected disability warranted 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular standards, 
during the relevant appeals period.  In light of the above, the 
Board finds that referral for consideration of an extraschedular 
rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2010); Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Veteran's claim for an earlier effective date arises from his 
disagreement with the effective date assigned following the grant 
of an increased rating of 30 percent for a left shoulder 
disability.  Once a claim is granted it is substantiated.  
Additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The RO sent correspondence in July 2007; rating decisions in 
September 2007 and October 2009; a statement of the case in April 
2008; and supplemental statements of the case in September 2008 
and October 2009.  These documents discussed specific evidence, 
the particular legal requirements applicable to the Veteran's 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claims with an adjudication of the claims by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty prior to 
the final adjudication in the December 2009 supplemental 
statement of the case.

As to VA's duty to assist, all relevant, identified, and 
available evidence has been obtained, and VA has notified the 
appellant of any evidence that could not be obtained.  The 
appellant has not referred to any additional, unobtained, 
relevant, available evidence.  VA obtained medical examinations 
with respect to the Veteran's claim and he testified at a 
hearing.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.
ORDER

The appeal concerning the issue of entitlement to an increased 
rating in excess of 30 percent for a left shoulder disability for 
the period from October 1, 2009, to the present is dismissed. 

Entitlement to an effective date earlier than October 1, 2009, 
for the assignment of an increased rating of 30 percent for a 
left shoulder disability is denied. 


REMAND

A review of the record shows that, in May 2008, the RO issued a 
rating decision denying the Veteran's TDIU claim.  Later that 
month, on a VA Form 9, Appeal to Board of Veterans' Appeals, he 
submitted a written statement indicating that he could not work 
due to his service-connected disabilities.   

The Board considers the Veteran's May 2008 written statement to 
constitute a timely notice of disagreement with the RO's denial 
of his TDIU claim.  38 C.F.R. § 19.26 (2010).  However, it does 
not appear from a review of the claims folder that the Veteran 
has been issued a statement of the case with respect to that 
issue.  

Where a timely notice of disagreement has been filed with regard 
to an issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Accordingly, the Board finds that the RO should issue a 
statement of the case that addresses the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case that addresses 
the issue of entitlement to a TDIU.  That 
statement of the case should inform the 
Veteran of his appeal rights and that he must 
perfect an appeal if he desires appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


